 
  Exhibit 10.1

 
SUBLICENSE AGREEMENT
 
This Agreement is entered into as of August 7, 2017 (“Effective Date”), by and
between TransChem, Inc., a corporation organized and existing under the laws of
the State of Delaware, having an office and place of business at 6415 Buffalo
Speedway, Houston, Texas 77005 (“Sublicensor”) on one hand, and AzurRx
Biopharma, Inc., a corporation organized and existing under the laws of Delaware
having an office and place of business at 760 Parkside Avenue, Downstate
Biotechnology Incubator, Suite 217, Brooklyn, New York 11226 (“Sublicensee”) on
the other hand.
 
 
 
S t a t e m e n t
 
Sublicensor holds a license from Albert Einstein College of Medicine, Inc., a
not for profit corporation organized and existing under the laws of the State of
New York, having an office and place of business at 1300 Morris Park Avenue,
Bronx, New York 10461 (“Einstein”), Victoria Link Limited, a wholly owned
subsidiary of Victoria University of Wellington, a University established under
the Education Act 1989 having its registered offices at Kelburn Parade,
Wellington 6140, New Zealand (“Viclink”) (Einstein and Viclink shall be referred
to collectively as “Licensors”) to patents and patent applications relating to
Helicobacter pylori 5’-methylthioadenosine nucleosidase (“MTAN”) inhibitors (the
“Master License”). Sublicensee wishes to acquire an exclusive license to
Sublicensor’s rights in the aforementioned patent rights, and Sublicensor wishes
to grant such license to Sublicensee.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants,
conditions and limitations herein contained and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Sublicensor and Sublicensee agree as follows:
 
1. Definitions
 
1.01
“Agreement Patents” means the patents and patent applications listed on Appendix
A, together with any and all patents and patent applications which issue from or
are based on such patents and patent applications and from any and all
divisionals, continuations, continuations-in-part (but only to the extent the
claims thereof are enabled by disclosure of the parent application) and foreign
counterparts of such patents and patent applications, and any and all reissues,
renewals and extensions or the like of such patents and patent applications and
any and all U.S. and foreign patents which are based on such patents and patent
applications. Appendix A shall be updated from time-to-time by the parties.
 
1.02
"First Field" means MTAN inhibitors for the treatment and/or prevention of
Helicobacter pylori (H. pylori) infections. [*****]. [*****].
 
1.03
“Second Field” means MTAN inhibitors for the treatment and/or prevention of
bacterial infections. [*****]. [*****].
 
1.0
“Field” means collectively, the First Field and the Second Field.
 
1.05
“First Licensed Product” means any product or service in the First Field, the
development, manufacture, use, provision or sale of which is covered by a claim
of Agreement Patents, or which cannot be marketed without a license or
sublicense for the use of the Agreement Patents in any jurisdiction in which
such product is approved for sale or is being manufactured.
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 


1.06
 “Second Licensed Product” means any product or service in the Second Field, the
development, manufacture, use, provision or sale of which is covered by a claim
of Agreement Patents, or which cannot be marketed without a license or
sublicense for the use of the Agreement Patents in any jurisdiction in which
such product is approved for sale or is being manufactured.
 
1.07
 “Licensed Products” means, collectively, First Licensed Products and Second
Licensed Products.
 
1.08
Net Sales” means the total consideration, in any form, received by Sublicensee
as consideration for the sale, lease, provision or other disposition of Licensed
Products by Sublicensee to an independent third party, less:
 
(a)
customary and reasonable trade discounts actually taken, refunds, returns and
recalls; and
 
(b)
when included in gross sales, customary and reasonable freight, shipping,
duties, and sales, V.A.T. and/or use taxes based on sales prices, but not
including taxes when assessed on incomes derived from such sales.
 
 If Sublicensee intends to accept from independent third parties any non-cash
consideration as Net Sales, Sublicensee must first obtain Sublicensor’s written
approval. For any non-cash consideration approved by Sublicensor and received as
Net Sales, the parties will appoint an independent third party to determine, at
Sublicensee’s expense, the present day fair market value of such consideration
and that value shall be added to Net Sales in place of the non-cash
consideration. Net Sales shall exclude any samples of Licensed Products
transferred or disposed of at no cost for promotional or educational purposes.
 
In the event that, during a particular calendar quarter, a Licensed Product is
sold in combination with one or more other products, whether or not such other
products are packaged or otherwise physically combined with such Licensed
Product, for a single price (a “Combination Product”), Net Sales from sales of a
Combination Product, for purposes of calculating royalties due under this
Agreement, shall be calculated by multiplying the Net Sales of the Combination
Product by the fraction A/(A+B), where A is the average per unit sales price for
such calendar quarter of the Licensed Product sold separately in the country of
sale and B is the average per unit sales price for such calendar quarter of the
other product(s) sold separately in the country of sale. In the event that no
separate sales are made of the Licensed Product and/or the other product(s) in
the country of sale, separate sale prices in commensurate countries may be used
instead. In the event that no separate sales are made of the Licensed Product
and/or the other product(s), Net Sales from sales of a Combination Product, for
purposes of determining royalty payments on such Combination Products, shall be
calculated using the entire Net Sales of such Combination Products.
 
1.09
 “Confidential Information” means any information designated as such in writing
by the disclosing party, whether by letter or by the use of an appropriate
proprietary stamp or legend, prior to or at the time any such confidential or
proprietary materials or information are disclosed by the disclosing party to
the recipient. Notwithstanding the foregoing, information or materials which are
orally or visually disclosed to the recipient by the disclosing party, or are
disclosed in a writing or other tangible form without an appropriate letter,
proprietary stamp or legend, shall constitute Confidential Information if the
disclosing party, within thirty (30) days after such disclosure, delivers to the
recipient a written document or documents describing such information or
materials and referencing the place and date of such oral, visual, written or
other tangible disclosure.
 
1.10
 “Marketable Securities” means shares of the common stock of Sublicensee that
are listed or quoted for trading on the NASDAQ Global Market, the NASDAQ Global
Select Market, the New York Stock Exchange, or the New York Stock Exchange Amex
(each, a “Trading Market”).
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
1.11
“Volume Weighted Average Price” means, for the applicable date, the
price determined by the average of the daily volume weighted average price of
the common stock of Sublicensee for the twenty (20) consecutive trading days
ending on the trading day immediately before the applicable date on the
applicable Trading Market as reported by Bloomberg L.P., based on a trading day
from 9:30 a.m. to 4:02 p.m. (New York City time).
 
2.
Agreement Patents
 
2.01
Sublicensee will reimburse Licensors for expenses incurred in connection with
the preparation, filing, prosecution and maintenance of the Agreement Patents
(and not previously reimbursed to Licensors by a third party) as follows:
[*****]. Amounts paid by Sublicensee pursuant to this Section 2.01 are
non-refundable and not creditable against any other payment due to Sublicensor.
 
2.02
As of and after the Effective Date, and only to the extent that a third party is
not obligated to do so, Sublicensee will pay the cost of preparing, filing,
prosecuting, maintaining and resisting challenges to the validity of the
Agreement Patents (as well as the cost of preparing, filing, prosecuting,
maintaining and resisting challenges to the validity of corresponding
applications in at least the United States, [*****], and in such other
jurisdictions as Sublicensee shall determine), using patent counsel selected by
Licensor. Such payments will be due within five (5) days of Sublicensee’s
receipt of a request for upfront payment from Licensor’s patent counsel relating
to said costs. Sublicensee will pay the cost of defending and/or prosecuting any
interference, reexamination, reissue, opposition, cancellation and nullity
proceedings involving Agreement Patents to the extent that a third party is not
obligated to do so. Sublicensor will keep Sublicensee fully informed concerning
such Sublicensee supported patents and applications and will consult with
Sublicensee concerning the preparation, filing, prosecution, maintenance and
challenges to the validity of such Sublicensee supported patents and
applications. Sublicensor and Sublicensee shall cooperate with any reasonable
request of the other in connection with any such preparation, filing,
prosecution, maintenance and/or defense. To the extent not prohibited by law or
contractual obligations of Sublicensor, Sublicensor shall inform Sublicensee
with respect to the preparation, filing, prosecution, maintenance, defense or
enforcement of any patents or applications listed on Appendix A that are
supported by a third party. Notwithstanding anything contained herein to the
contrary, in the event that Sublicensee elects not to prepare, file, prosecute,
maintain, or resist challenges to the validity of any patent or patent
application within the Agreement Patents, or defend and/or prosecute any
interference, reexamination, reissue, opposition, cancellation and nullity
proceedings involving Agreement Patents, Sublicensee shall give Sublicensor
thirty (30) days prior written notice of such election. Any patents or patent
applications so elected by Sublicensee shall at the end of the notice period
cease to be considered Agreement Patents, and Sublicensor shall then be free, at
its election, to abandon or maintain the prosecution of such patent application
or issued patent or grant rights to such patent application or issued patent to
third parties.
 
2.03
Amounts paid by Sublicensee pursuant to Section 2.02 will be non-refundable and
not creditable against any other payment due to Sublicensor.
 
3.
License Grant
 
3.01
Sublicensor hereby grants to Sublicensee, subject to the terms and conditions of
the Master License, a worldwide, exclusive license to Sublicensor’s rights in
the Agreement Patents, to make, have made, use, have used, provide, import, have
imported, market, distribute, offer to sell, sell and have sold First Licensed
Products and Second Licensed Products.
 
3.02
Nothing contained in this Agreement shall be construed or interpreted as a
grant, by implication or otherwise, of any license except as expressly specified
in Section 3.01 hereof.
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
4.
Confidentiality
 
4.01
Sublicensee will retain in confidence Confidential Information of Sublicensor
(“Sublicensor Confidential Information”) and Sublicensee will not disclose any
such Sublicensor Confidential Information to any third party without the prior
written consent of Sublicensor, except that Sublicensee shall have the right to
disclose such Sublicensor Confidential Information to any third party for
commercial or research and development purposes under written terms of
confidentiality and non-disclosure which are commercially reasonable.
Sublicensee will keep confidential all Sublicensor Confidential Information for
a period of five (5) years after termination or expiration of this Agreement,
provided, however, that the obligation of confidentiality will not apply to any
such information which:
 
(a)
was known to Sublicensee or generally known to the public prior to its
disclosure hereunder; or
 
(b)
subsequently becomes known to the public by some means other than a breach of
this Agreement, including but not limited to publication and/or laying open to
inspection of any patent applications or patents; or
 
(c)
is subsequently disclosed to Sublicensee by a third party having a lawful right
to make such disclosure; or
 
(d)
is required to be disclosed by regulation, law or court order to the most
limited extent necessary to comply therewith, provided Sublicensor are given a
fair opportunity to defend against such disclosure; or
 
(e)
is independently developed by Sublicensee as evidenced by Sublicensee’s written
records.
 
4.02
During the term of this Agreement, it is contemplated that Sublicensor may
become aware of Confidential Information of Sublicensee (“Sublicensee
Confidential Information”). Sublicensor agree to retain such Sublicensee
Confidential Information in confidence and not to disclose any such Sublicensee
Confidential Information to a third party without prior written consent of
Sublicensee for a period ending five (5) years after termination or expiration
of this Agreement, except that such obligations shall not apply to any
information which:
 
(a)
was known to Sublicensor or generally known to the public prior to their
disclosure hereunder; or
 
(b)
subsequently becomes known to the public by some means other than a breach of
this Agreement; or
 
(c)
is subsequently disclosed to Sublicensor by a third party having a lawful right
to make such disclosure; or
 
(d)
is required to be disclosed by regulation, law or court order to the most
limited extent necessary to comply therewith, provided Sublicensee is given a
fair opportunity to defend against such disclosure; or
 
(e)
is independently developed by Sublicensor as evidenced by Sublicensor’s written
records.
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
5.
Royalties and Payments
 
5.01
Sublicensee shall make the following payments to Sublicensor:
 
(a)
Sublicensee will pay to Sublicensor [*****] of Net Sales (the “Royalty”).
 
(b)
Royalty Offset/Stacking Royalties. In the event that, with respect to Net Sales
of Licensed Products, Sublicensee is required to pay royalties to unaffiliated
third parties for patent rights such that the practice of the Agreement
Patent(s) would infringe such rights, the amount due and payable to Sublicensor
hereunder shall be proportionally reduced by [*****] due such third party, but
in no event shall the Royalty payable to Sublicensor be less than [*****] of Net
Sales. By example, if the royalty due other third parties equals [*****] of Net
Sales, the Royalty due Sublicensor shall be [*****]; if the royalty due other
third parties equals [*****] of Net Sales, the Royalty due Sublicensor shall be
[*****].
 
5.02
Sublicensee shall make the following license signing and license maintenance
payments to Sublicensor:
 
(a)
Upon execution of this Agreement by the parties, Sublicensee will pay to
Sublicensor [*****] as a sublicense signing fee, which payment is non-refundable
and not creditable against any other payment due to Sublicensor pursuant to this
Agreement.
 
(b)
On each of the first, second, third and fourth anniversaries of the Effective
Date, Sublicensee will pay to Sublicensor [*****] as a sublicense maintenance
fee. This payment is non-refundable but is creditable against actual Royalties
and payments due to Sublicensor pursuant to Sections 5.01 and 5.02 during the
twelve (12) month period following each such anniversary.
 
(c)
On the fifth anniversary of the Effective Date, Sublicensee will pay to
Sublicensor [*****] as a sublicense maintenance fee. This payment is
non-refundable but is creditable against actual Royalties and payments due to
Sublicensor pursuant to Sections 5.01 and 5.02 during the twelve (12) month
period following such fifth anniversary.
 
(d)
On the sixth anniversary of the Effective Date, Sublicensee will pay to
Sublicensor [*****] as a sublicense maintenance fee. This payment is
non-refundable but is creditable against actual Royalties and payments due to
Sublicensor pursuant to Sections 5.01 and 5.02 during the twelve (12) month
period following such sixth anniversary.
 
(e)
On the seventh anniversary of the Effective Date and every anniversary of the
Effective Date thereafter, Sublicensee will pay to Sublicensor [*****] as a
sublicense maintenance fee. Each such payment is non-refundable but is
creditable against actual Royalties and other payments due to Sublicensor
pursuant to Sections 5.01 and 5.02 during the twelve (12) month period following
each such anniversary.
 
5.03
Sublicensee shall make the following milestone payments to Sublicensor:
 
(a)
Upon the initiation by Sublicensee of the first Phase I clinical trial (or its
foreign equivalent) for each Licensed Product (or each indication for a Licensed
Product) anywhere in the world, Sublicensee shall [*****]. Notwithstanding the
foregoing, if no such Phase I clinical trial has occurred by [*****] from the
Effective Date, and no Phase I clinical trial initiated by a Sublicensee for a
Licensed Product has occurred by [*****] from the Effective Date, then
Sublicensee shall [*****];
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
(b)
Upon the completion by Sublicensee of the first Phase I clinical trial (or its
foreign equivalent) for each Licensed Product (or each indication for a Licensed
Product) anywhere in the world, Sublicensee shall [*****]. Notwithstanding the
foregoing, if no such Phase I clinical trial has been completed by [*****] from
the Effective Date, and no Phase I clinical trial initiated by a Sublicensee for
a Licensed Product has been completed by [*****] from the Effective Date, then
Sublicensee shall pay to Sublicensor [*****];
 
(c)
Upon the initiation by Sublicensee of the first Phase II clinical trial (or its
foreign equivalent) for each Licensed Product (or each indication for a Licensed
Product) anywhere in the world, Sublicensee shall [*****]. Notwithstanding the
foregoing, if no such Phase II clinical trial has occurred by [*****] from the
Effective Date, and no Phase II clinical trial initiated by a Sublicensee for a
Licensed Product has occurred by [*****] from the Effective Date, then
Sublicensee shall pay to Sublicensor [*****];
 
(d)
Upon the completion by Sublicensee of the first Phase II clinical trial (or its
foreign equivalent) for each Licensed Product (or each indication for a Licensed
Product) anywhere in the world, Sublicensee shall [*****]. Notwithstanding the
foregoing, if no such Phase II clinical trial has been completed by [*****] from
the Effective Date, and no Phase II clinical trial initiated by a Sublicensee
for a Licensed Product has been completed by [*****] from the Effective Date,
then Sublicensee shall pay to Sublicensor [*****];
 
(e)
Upon the initiation by Sublicensee of the first Phase III clinical trial (or its
foreign equivalent) for each Licensed Product (or each indication for a Licensed
Product) anywhere in the world, Sublicensee shall [*****]. Notwithstanding the
foregoing, if no such Phase III clinical trial has occurred by [*****] from the
Effective Date, and no Phase III clinical trial initiated by a Sublicensee for a
Licensed Product has occurred by [*****] from the Effective Date, then
Sublicensee shall pay to Sublicensor [*****];
 
(f)
Upon the submission of a new drug application to the FDA (or its foreign
equivalent) for each Licensed Product (or each indication for a Licensed
Product), Sublicensee shall [*****]. Notwithstanding the foregoing, if no such
new drug application has been submitted to the FDA by [*****] from the Effective
Date, and no new drug application was submitted by a Sublicensee for a Licensed
Product by [*****] from the Effective Date, then Sublicensee shall pay to
Sublicensor [*****];
 
(g)
Upon first commercial sale of each Licensed Product (or each indication for a
Licensed Product) by Sublicensee, Sublicensee shall [*****]; and
 
(h)
[*****].
 
5.04
[*****].
 
5.05
Sublicensee’s failure to pay full Royalties, transfer stock or make complete
payments under Sections 5.01, 5.02, 5.03 or 5.04 shall be a breach of this
Agreement.
 
6.
Payment Reports and Records
 
6.01
All cash payments required to be made by Sublicensee to Sublicensor pursuant to
this Agreement shall be made to Sublicensor in U.S. Dollars by wire transfer or
by check payable to Sublicensor and sent to Sublicensor’s address set out in
Section 12.01. All Shares and Marketable Securities shall be issued to
Sublicensor at Sublicensor’s address set out in Section 12.01.
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
6.02
All payments required to be made by Sublicensee to Sublicensor pursuant to this
Agreement shall be subject to a charge of one and one-half percent (1.5%) per
month or Two Hundred and Fifty Dollars (US$250), whichever is greater, if late.
Conversion of foreign currency to U.S. dollars shall be made at the conversion
rate quoted by the Wall Street Journal, averaged on the last business day of
each of the three (3) consecutive calendar months constituting the calendar
quarter in which the payment was earned. Sublicensee will bear any loss of
exchange or value and pay any expenses incurred in the transfer or conversion to
U.S. dollars.
 
6.03
Payment due from Sublicensee to Sublicensor pursuant to Section 5.01 will be
paid within thirty (30) days after the end of each calendar year quarter during
which the payment accrued. If no Royalties or other payments are due for any
quarter, Sublicensee will send a statement signed by an officer of Sublicensee
to that effect to Sublicensor. Payment shall be accompanied by a statement of
the number of Licensed Products and Combination Products sold by Sublicensee in
each country, total billings for such Licensed Products and Combination
Products, the values of A and B used to calculate the Net Sales of Combination
Products, deductions applicable to determine the Net Sales thereof, the amount
of Net Sales realized by Sublicensee, the amount of any deduction and a detailed
listing thereof, and the total payment due from Sublicensee to Sublicensor (the
“Royalty Report”). Such Royalty Report shall be signed by an officer of
Sublicensee.
 
6.04
Sublicensee shall maintain complete and accurate books of account and records
showing Net Sales. Such books and records of Sublicensee shall be open to
inspection, in confidence, during usual business hours, upon at least ten (10)
business days prior notice to Sublicensee, by an independent certified public
accountant appointed by Sublicensor on behalf of Sublicensor, who has entered
into a written agreement of confidentiality with Sublicensor which is no less
protective of Sublicensee’s Confidential Information than the provisions of
Section 4.01 hereof and to whom Sublicensee has no reasonable objection, for the
purpose of verifying the accuracy of the payments made to Sublicensor by
Sublicensee pursuant to this Agreement. All information, data, documents and
materials reviewed during the course of an audit shall be deemed Sublicensee’s
Confidential Information and subject to the confidentiality provisions of this
Agreement. Any notice by Sublicensor requesting such inspection will contain
detailed information regarding the records and time periods being audited, which
will be no greater than one year prior to the date of the audit, but no further
back than the Effective Date. Sublicensee shall retain all applicable records
for one year subsequent to the expiration or termination of this Agreement.
Inspection shall be at Sublicensor’s sole expense and limited to those matters
related to Sublicensee’s payment obligations under this Agreement and shall take
place not more than once per calendar year. Sublicensor will provide to
Sublicensee a complete copy of any audit report generated pursuant to this
Section. Any underpayment revealed by any inspection, plus interest on the
underpayment amount at the rate of one and one-half percent (1.5%) per month or
Two Hundred and Fifty Dollars (US$250), whichever is greater, shall be promptly
paid by Sublicensee to Sublicensor. Further, if any inspection reveals an
underpayment to Sublicensor of ten percent (10%) or greater, then the cost of
the inspection shall be paid by Sublicensee. No audit may be commenced until all
prior audits are final and closed. Only periods with amounts paid by Sublicensee
with no open dispute may be the subject of an audit by Sublicensor. No audit
results may be extrapolated or otherwise applied to any period that is not the
subject of an audit. If Sublicensee disagrees in any respect with the results of
the verification provided in this Section, Sublicensor and Sublicensee shall
meet to attempt to resolve the disagreement. If they are unable within thirty
(30) days to reach a resolution, Sublicensor and Sublicensee shall jointly
retain an independent auditor to review the books and records and calculations
hereunder and the verification conducted under this Section and make a final
determination regarding any disputed item or items (the "Final Determination").
The decision of such independent auditor with respect to the payments, if any,
to be made pursuant to this Section shall be final and binding on the parties.
The costs of such independent auditor shall be borne by the non-prevailing
party.
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
7.
Infringement
 
7.01
Each party should provide timely written notice of any suspected infringement of
the Agreement Patents to the other party and the parties should then discuss and
agree upon a strategy for addressing the infringement consistent with the terms
and conditions of the Master License.
 
8.
Prohibition on Use of Names; No Publicity
 
8.01
No party to this Agreement shall use the name of any other party without the
prior written consent of such other party, except if the use of such name is
required by law, regulation, federal securities law, or judicial order, in which
event the party intending to use such name will promptly inform in writing the
relevant other party prior to any such required use. Additionally, No party to
this Agreement shall use the name of the Licensors without the prior written
consent of the Licensors, except if the use of such name is required by law,
regulation, federal securities law, or judicial order, in which event the party
intending to use such name will promptly inform in writing the relevant other
party prior to any such required use. No party to this Agreement will make any
public announcement regarding the existence of this Agreement, and/or the Master
License, and/or the collaboration hereunder without obtaining the prior written
consent of the other party, except if such announcement is required by law,
regulation, federal securities law or judicial order, in which event the party
intending to make such announcement will promptly inform the other party prior
to such announcement.
 
9.
Term and Termination
 
9.01
Unless terminated earlier under other provisions hereof, this Agreement will
expire upon the expiration of the last Agreement Patent. Upon termination or
expiration of this Agreement for any reason, Sections 4, 8, 9.08, 9.09, 11.01
through 11.09, 11.14 and 12 shall survive and all undisputed payment obligations
under Articles 5 and 6 hereof accrued as of the termination date shall be paid
by Sublicensee within thirty (30) days of such termination or expiration.
 
9.02
Sublicensee may terminate this Agreement and the licenses granted hereunder for
any reason and without further liability, by giving notice to Sublicensor sixty
(60) days prior to such termination. Upon such termination, Sublicensee shall
not use Agreement Patents for any purpose and all of Sublicensee’s rights in
Agreement Patents shall be terminated.
 
9.03
If Sublicensor or Sublicensee defaults on or breaches any term or condition of
this Agreement, the aggrieved party may serve notice upon the other party of the
alleged default or breach. If such default or breach is not remedied within
sixty (60) days from the date of such notice, the aggrieved party may at its
election terminate this Agreement, subject to the conditions set forth in
Sections 11.17 and 11.18; provided that if such default cannot reasonably be
cured within such sixty (60)-day period and the defaulting party shall have
commenced to cure such default within such sixty (60)-day period and thereafter
diligently and expeditiously proceeds to cure the same, such sixty (60)-day
period may be extended for so long as it shall require such defaulting party in
the exercise of due diligence to cure such default, it being agreed that no such
extension shall be for a period in excess of one-hundred twenty (120) days in
the aggregate. Any failure to terminate hereunder shall not be construed as a
waiver by the aggrieved party of its right to terminate for future defaults or
breaches. Upon termination of this Agreement by Sublicensor pursuant to this
Section 9.03, the licenses granted by Sublicensor to Sublicensee shall terminate
and Sublicensee shall not use Agreement Patents for any purpose and all of
Sublicensee’s rights in Agreement Patents shall be terminated.
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
9.04
If Sublicensee makes an assignment for the benefit of creditors or if
proceedings for a voluntary bankruptcy are instituted on behalf of Sublicensee
or if Sublicensee is declared bankrupt or insolvent, Sublicensor may, at its
election, terminate this Agreement by providing notice to Sublicensee. Upon
termination of this Agreement by Sublicensor pursuant to this Section 9.04, the
licenses granted by Sublicensor to Sublicensee shall terminate and Sublicensee
shall not use Agreement Patents for any purpose and all of Sublicensee’s rights
in Agreement Patents shall be terminated.
 
9.05
If Sublicensee is convicted of a felony relating to the manufacture, use or sale
of Licensed Products or a felony relating to moral turpitude, Sublicensor may,
at its election, terminate this Agreement by notice to Sublicensee. Upon
termination of this Agreement by Sublicensor pursuant to this Section 9.05, the
licenses granted by Sublicensor to Sublicensee shall terminate and Sublicensee
shall not use Agreement Patents for any purpose and all of Sublicensee’s rights
in Agreement Patents shall be terminated.
 
9.06
Notwithstanding the provisions of Section 9.03 hereof, should Sublicensee fail
to pay Sublicensor any cash, or issue to Sublicensor any Marketable Securities,
as applicable, when due and payable under this Agreement, then upon thirty (30)
days written notice Sublicensor may, at its election, terminate this Agreement,
unless within the thirty (30) day period all delinquent amounts together with
interest due and unpaid have been paid in cash, or issued in Marketable
Securities (as applicable), by Sublicensee. Upon termination of this Agreement
by Sublicensor pursuant to this Section 9.06, the licenses granted by
Sublicensor to Sublicensee shall terminate and Sublicensee shall not use
Agreement Patents for any purpose and all of Sublicensee’s rights in Agreement
Patents shall be terminated.
 
9.07
Termination of this Agreement by Sublicensee or Sublicensor shall not prejudice
the rights of the parties accruing herein.
 
9.08
If Sublicensee terminates this Agreement pursuant to Section 9.02 or if
Sublicensor terminate this Agreement pursuant to Sections 9.03, 9.04, 9.05 or
9.06, then Sublicensee shall, upon such termination, assign to Sublicensor all
right, title and interest in and to any Dependent Patents and Dependent Know-How
(as defined below) developed by or for Sublicensee during the term of this
Agreement, and shall, within thirty (30) days of termination, provide copies of
all documents and other materials embodying Dependent Know-How to Sublicensor.
As used in this Section 9.08, the term “Dependent Patents” means any U.S. or
foreign patent application or patent which claims an invention the practice of
which would infringe a claim of a patent or patent application of the Agreement
Patents or the practice of which results in a product covered by a claim of a
patent or patent application of Agreement Patents. “Dependent Know-How” means
confidential information, including clinical trial information, the practical
application of which would infringe a claim of a patent or patent application of
Agreement Patents, or which results in a product covered by a claim of a patent
or patent application of Agreement Patents. Sublicensee agrees to take all
actions and execute any and all documents reasonably requested by Sublicensor to
effectuate the terms of this Section 9.08 at Sublicensor’s expense. During the
time period between notice of termination and the effective date of termination
Sublicensee will take whatever actions are necessary to prevent any Dependent
Patent from becoming abandoned or canceled at Sublicensor’s expense.
 
9.09
If Sublicensee terminates this Agreement pursuant to Section 9.02 or if
Sublicensor terminates this Agreement pursuant to Sections 9.03, 9.04, 9.05 or
9.06, Sublicensee shall submit a final Royalty Report to Sublicensor and any
payments and patent costs due to Sublicensor hereunder as of the date of
termination shall be payable within thirty (30) days of the date of termination.
In addition, within ten (10) days of notice of such termination, Sublicensee
shall provide Sublicensor with a report showing the status of all Dependent
Patents, including, without limitation, a list of all countries where Dependent
Patents have been filed and a list of all actions which must be taken with
respect to the Dependent Patents and relevant due dates.
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
10.
Amendment and Assignment
 
10.01
This Agreement sets forth the entire understanding between Sublicensor and
Sublicensee pertaining to the subject matter hereof.
 
10.02
Except as otherwise provided herein, this Agreement may not be amended,
supplemented or otherwise modified, except by an instrument in writing signed by
both parties.
 
10.03
Without the prior written approval of the other party, which approval shall not
be unreasonably withheld, no party may assign this Agreement except that this
Agreement may be assigned without the other party’s consent as follows: (a) to
an entity acquiring substantially all of such party’s business to which this
Agreement relates, (b) in the event of a merger, consolidation, change in
control, reorganization or other combination or similar transaction of such
party, or (ii) the transfer or assignment to an affiliate, in each case,
pursuant to which the surviving entity or assignee assumes the assigning or
merging party’s obligations hereunder in writing. Any attempted assignment in
contravention of this Section 11.03 shall be null and void.
 
11.
Miscellaneous Provisions
 
11.01
This Agreement shall be construed and the rights of the parties governed in
accordance with the laws of the State of New York, excluding its law of conflict
of laws. Any dispute or issue arising hereunder, including any alleged breach by
any party, shall be heard, determined and resolved by an action commenced in the
state or federal courts in New York, New York, which the parties hereby agree
shall have proper jurisdiction and venue over the issues and the parties.
Sublicensor and Sublicensee hereby agree to submit to the jurisdiction of the
state or federal courts in New York and waive the right to make any objection
based on jurisdiction or venue. The New York courts shall have the right to
grant all relief to which Sublicensor and Sublicensee are or shall be entitled
hereunder, including all equitable relief as the Court may deem appropriate.
 
11.02
This Agreement has been prepared jointly.
 
11.03
If any term or provision of this Agreement or the application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
 
11.04
Sublicensee agrees to indemnify Sublicensor and their current or former
directors, officers, employees, and agents and their respective successors,
heirs and assigns (Sublicensor, and each such person being the “Sublicensor
Indemnified Parties”) for the cost of defense and for damages awarded and losses
and liabilities incurred, if any, as a result of any third party claims,
liabilities, suits or judgments based on or arising out of the research,
development, marketing, manufacture, sale and/or provision of Licensed Products
by Sublicensee, and/or the licenses granted under this Agreement, or otherwise
related to the conduct of Sublicensee’s business, so long as such claims,
liabilities, suits, or judgments are not attributable to the material breach of
this Agreement or the grossly negligent or intentionally wrongful acts or
omissions by the Sublicensor Indemnified Parties.
 
Sublicensor agrees to indemnify Sublicensee and their respective current or
former directors, officers, employees, representatives and agents and their
respective successors, heirs and assigns (Sublicensee and each such person being
the “Sublicensee Indemnified Parties”) for the cost of defense and for damages
awarded and losses and liabilities incurred, if any, as a result of any third
party claims, liabilities, suits or judgments based on or arising out of any
breach by Sublicensor of its representations, warranties and covenants under
this Agreement, so long as such claims, liabilities, suits, or judgments are not
attributable to the material breach of this Agreement or the grossly negligent
or intentionally wrongful acts or omissions by the Sublicensee Indemnified
Parties.
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
This indemnity is conditioned upon the indemnified party’s obligation to: (i)
advise indemnifying party of any claim or lawsuit, in writing promptly after the
indemnified party has received notice of said claim or lawsuit provided however
that the failure or delay to do so shall not relieve the indemnifying party of
any obligation or liability that it may have to the party seeking indemnity,
except to the extent that the ability to defend or resolve the claim, liability,
suit or judgment is adversely affected thereby, (ii) assist the indemnifying
party and its representatives, at the indemnifying party’s expense, in the
investigation and defense of any lawsuit and/or claim for which indemnification
is provided, and (iii) permit indemnifying party to control the defense of such
claim or lawsuit for which indemnification is provided. Neither party shall make
any settlement of any claims that may give rise to liability of the other party
hereto without the prior written consent of the other party.
 
11.05
Sublicensee agrees to indemnify Licensors and their current or former directors,
governing board members, trustees, officers, faculty, medical and professional
staff, employees, students and agents and their respective successors, heirs and
assigns (Licensors and each such person being the “Indemnified Parties”) for the
cost of defense and for damages awarded and losses and liabilities incurred, if
any, as a result of any third party claims, liabilities, suits or judgments
based on or arising out of the research, development, marketing, manufacture,
sale and/or provision of Licensed Products by Sublicensee, and/or the licenses
granted under this Agreement, or otherwise related to the conduct of
Sublicensee’s business, so long as such claims, liabilities, suits, or judgments
are not solely attributable to grossly negligent or intentionally wrongful acts
or omissions by the Indemnified Parties.
 
1.06
Nothing in this Agreement is or shall be construed as:
 
(a)
Except as set forth in Section 11.08, a warranty or representation by
Sublicensor that anything made or used by Sublicensee under any license granted
in this Agreement (including, without limitation, Licensed Products) is or will
be free from infringement of patents, copyrights, and other rights of third
parties; or
 
(b)
Granting by implication, estoppel, or otherwise any license, right or interest
other than as expressly set forth herein.
 
11.07
Except as expressly set forth in this Agreement, the parties MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, STATUTE OR OTHERWISE, AND THE PARTIES
SPECIFICALLY DISCLAIM ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. IN ADDITION, EXCEPT FOR THE PARTIES’ INDEMNIFICATION
OBLIGATIONS HEREUNDER, NO PARTY SHALL BE LIABLE FOR ANY SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.
 
IN PARTICULAR, EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS HEREUNDER, IN
NO EVENT SHALL EITHER PARTY, THEIR TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES OR
AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ECONOMIC DAMAGES OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF
WHETHER SUCH PARTY SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT
SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
11.08
Each of Sublicensor and Sublicensee represent and warrant to the other that as
of the Effective Date:
 
(a)
it is a corporation or entity duly organized and validly existing under the laws
of the state or other jurisdiction of its incorporation or organization;
 
(b)
they have the legal right and authority to enter into this Agreement and to
perform all of their obligations hereunder;
 
(c)
when executed by all parties, this Agreement will constitute a valid and legally
binding obligation and shall be enforceable in accordance with its terms;
 
(d)
there are no existing or threatened actions, suits or claims pending or
threatened against them that may affect the performance of their obligations
under the Agreement.
 
(e)
the execution, delivery and performance by each party of this Agreement and its
compliance with the terms and provisions hereof does not and will not conflict
with or result in a breach of any of the terms and provisions of or constitute a
default under: (i) a loan agreement, guaranty, financing agreement, agreement
affecting a Licensed Product or other agreement or instrument affecting a
Licensed Product; (ii) the provisions of its charter or other operative
documents or bylaws; or (iii) any order, writ, injunction or decree of any court
or governmental authority entered against it or by which any of its property is
bound; and
 
(f)
it has the full right, power and authority to grant all of the right, title and
interest in the licenses, if any, granted to the other party under this
Agreement;
 
 
Sublicensor represents and warrants to Sublicensee that (a) Sublicensor has a
valid license in and to all Agreement Patents (with the right to sublicense) for
use by Sublicensee as contemplated hereunder free and clear of all liens and
encumbrances of any nature whatsoever, and (b) Sublicensee’s exercise of the
license to the Agreement Patents granted herein will not infringe or
misappropriate the intellectual property rights of any third party.
 
11.09
Except as expressly set forth hereunder, Sublicensee represents and warrants
that it has not relied on any information provided by Sublicensor or
Sublicensor’s current or former employees and has conducted its own due
diligence investigation to its own satisfaction prior to entering into this
Agreement.
 
11.10
Sublicensee represents and warrants that before Sublicensee makes any sales of
Licensed Products or performs or causes any third party to perform any clinical
trials or tests in human subjects involving Licensed Products, Sublicensee will
acquire and maintain in each country in which Sublicensee shall test or sell
Licensed Products, appropriate insurance coverage reasonably acceptable to
Licensors and Sublicensor, but providing coverage in respect of Licensed
Products in an amount no less than five million (US $5,000,000) per claim.
Sublicensee will not perform, or cause any third party to perform, any clinical
trials or any tests in human subjects involving Licensed Products unless and
until it/they obtain(s) all required regulatory approvals with respect to
Licensed Products in the applicable countries. Prior to instituting any clinical
trials or any tests in human subjects, or sale of any Licensed Product,
Sublicensee shall provide evidence of such insurance to Licensors and
Sublicensor. If Licensors determine that such insurance is not reasonably
appropriate, it shall so advise Licensee and/or Sublicensee and Licensee and/or
Sublicensee shall delay such trials, tests or sales until the parties mutually
agree that reasonably appropriate coverage is in place. Licensors shall be
listed as additional insureds in Sublicensee’s insurance policies. If such
insurance is underwritten on a ‘claims made’ basis, Sublicensee agrees that any
change in underwriters during the term of this Agreement will require the
purchase of ‘prior acts’ coverage to ensure that coverage will be continuous
throughout the term of this Agreement.
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
11.11
Each of Sublicensor and Sublicensee shall exercise its rights and perform its
obligations hereunder in compliance with all applicable laws and regulations. In
particular, it is understood and acknowledged that the transfer of certain
commodities and technical data is subject to United States laws and regulations
controlling the export of such commodities and technical data, including all
Export Administration Regulations of the United States Department of Commerce.
These laws and regulations, among other things, prohibit or require a license
for the export of certain types of technical data to certain specified
countries. Sublicensee hereby agrees and gives written assurance that
Sublicensee will comply with all United States laws and regulations controlling
its export of commodities and technical data relating to Licensed Products, that
Sublicensee will be solely responsible for any violation of such by Sublicensee,
and that Sublicensee will defend and hold Licensors and Sublicensor harmless in
the event of any legal action of any nature occasioned by such violation by
Sublicensee.
 
11.12
Sublicensee agrees (i) to obtain all regulatory approvals required for the
manufacture and sale of Licensed Products prior to marketing or selling any such
Licensed Products and (ii) to utilize legally appropriate patent marking on such
Licensed Products. Sublicensee agrees to register or record this Agreement as is
required by law or regulation in any country where the license is in effect.
 
11.13
Sublicensee agrees that it will comply with 35 U.S.C. §204 Preference for United
States Industry. Upon Sublicensee’s reasonable request and expense, Sublicensor
shall request that Licensors seek waiver of this requirement. Sublicensee will
prepare all necessary papers at its sole cost and expense and will provide same
to Licensors together with detailed instructions as to how to seek waiver of
this requirement.
 
11.14
Any tax required to be withheld under the laws of any jurisdiction on royalties
payable to Sublicensor by Sublicensee under this Agreement will be promptly paid
by Sublicensee for and on behalf of Sublicensor to the appropriate governmental
authority, and Sublicensee will furnish Sublicensor with proof of payment of the
tax together with official or other appropriate evidence issued by the competent
governmental authority sufficient to enable Sublicensor to support a claim for
tax credit with respect to any sum so withheld. Any tax required to be withheld
on payments by Sublicensee to Sublicensor will be an expense of and be borne
solely by Sublicensor, and Sublicensee’s royalty payment(s) to Sublicensor
following the withholding of the tax will be decreased by the amount of such tax
withholding. Sublicensee will cooperate with Sublicensor in the event
Sublicensor elect to assert, at their own expense, exemption from any tax.
 
11.15
Sublicensee will meet all of the following due diligence requirements:
 
(a)
[*****]
 
(b)
[*****]
 
(c)
[*****]
 
(d)
[*****]
 
(e)
[*****]
 
(f)
[*****]
 
(g)
[*****]
 
(h)
[*****]
 
(i)
[*****]
 
(j)
[*****]
 
(k)
[*****]
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
(l)
[*****]
 
(m)
[*****]
 
(n)
[*****]
 
(o)
[*****]
 
(p)
[*****]
 
(q)
[*****]
 
(r)
[*****]
 
(s)
[*****]
 
11.16
In the event Sublicensor determine that Sublicensee has failed to fulfill any of
its obligations under Section 15.15(a) – (d) and 11.15(s), Sublicensor may treat
such failure as breach in accordance with Section 0.03.
 
11.17
In the event Sublicensor determine that Sublicensee has failed to fulfill any of
its obligations under Sections 11.15(e)-(k), Sublicensor may treat such failure
as breach in accordance with Section 9.03, except that Sublicensee may cure such
breach within sixty (60) days of notification of the breach by either:
[*****].[*****].[*****].
 
11.18
In the event Sublicensor determines that Sublicensee has failed to fulfill any
of its obligations under Section 11.15(l) – (r) for the Second Licensed Product,
Sublicensor may treat such failure as breach in accordance with Section 9.03,
except that Sublicensee may cure the breach by either: [*****].[*****].[*****].
 
11.19
Sublicensee shall be entitled to extend the milestone schedule in Section 11.15
for one additional one year period for either the First Licensed Product or the
Second Licensed Product upon payment of [*****] to Sublicensor, provided,
however, that the extension permitted by this Section 11.19 [*****].
 
11.20
In the event Sublicensee (or any entity acting under Sublicensee’s control or on
its behalf) initiates any proceeding or otherwise asserts any claim challenging
the validity or enforceability of any of the Agreement Patents in any court,
administrative agency or other forum (“Challenge”), the royalty rates set forth
in Section 5.01 and the license maintenance fees set forth in Section 5.04 shall
be automatically doubled on and after the date of such Challenge for the
remaining term of this Agreement. Moreover, to the extent not already covered by
Sections 2.01, 2.02 and 2.03, Sublicensee agrees to pay all costs and expenses
(including actual attorneys’ fees) incurred by Sublicensor in connection with
defending a Challenge.
 
11.21
Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected party; provided, however, that the party
affected shall not have caused or procured such event, shall have used
reasonable diligence to avoid such event or ameliorate its effects, shall give
prompt notice of such event to the other party, and shall continue to take all
reasonable actions within its power to comply as fully as possible with the
terms of this Agreement. Notwithstanding the foregoing, in the event that any
force majeure event shall continue for more than one hundred eighty (180) days,
the party not subject to such force majeure event may, in its sole discretion,
terminate this Agreement written notice to the other party.
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
12.
Notices
 
12.01
Any notice or report required or permitted hereunder shall be given in writing,
and shall be deemed to have been properly given and effective upon delivery, by
registered or certified mail, return receipt requested, or by facsimile with
proof of receipt and a confirmation copy sent by overnight courier, or by
overnight courier, to the following addresses:
 
To Sublicensor:
 
TransChem, Inc.
6415 Buffalo Speedway
Houston, Texas 77005
Attention: Warren Lau, CEO
 
With copy to:
 
John W. Campbell, Ph.D.
Morgan, Lewis & Bockius LLP
77 West Wacker Drive, Fifth Floor
Chicago, IL 60601
 
To Sublicensee:
 
AzurRx Biopharma, Inc.
760 Parkside Avenue,
Downstate Biotechnology Incubator, Suite 217
Brooklyn, New York 11226
Attention: Thijs Spoor, President and CEO
 
With copy to:
 
Y. Jerry Cohen, Esq.
Cohen Tauber Spievack & Wagner, PC
420 Lexington Avenue, Suite 2400
New York, NY 10170
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
13.
Counterpart.
 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which shall constitute a single instrument.
 
 
 
 
SIGNATURE PAGE FOLLOW
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
IN WITNESS WHEREOF, the parties have entered into this Agreement effective as of
the day and year first above written.
 
TRANSCHEM, INC.
 
/s/ Warren C. Lau
Name: Warren C. Lau
Title: President & CEO
 
Date:   July 14, 2017
 
 
AZURRX BIOPHARMA, INC.
 
 
/s/ Thijs Spoor
Name: Thijs Spoor
Title: Chief Executive Officer and President
 
 
Date:    August 7, 2017
 
 
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 
APPENDIX A - Agreement Patents
 
(List of Patents Begins on Next Page)
 
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
[*****]
 
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
[*****]
 
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
[*****]
 
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
[*****]
 
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
[*****]
 
 
 
[*****]
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
[*****]
 
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
[*****]
 
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
[*****]
 
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
[*****]
 
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 
Appendix B - Excluded Compound List
 
 
 
[*****]
 
 
 
 
***** AZURRX BIOPHARMA, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
AZURRX BIOPHARMA, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION.
